Exhibit 10.6

 

CONSULTING AND NON-COMPETITION AGREEMENT

 

Parties

 

This Consulting and Non-Competition Agreement (the “Agreement”) is by and
between Rockland Trust Company, a Massachusetts-chartered trust company of 288
Union Street, Rockland, Massachusetts 02370 (the “Company”), and Maurice H.
Sullivan, Jr. (the “Consultant”).

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the Company and the Consultant hereby agree as follows:

 

Terms And Conditions

 

1.                                      Services to be Rendered.  The Consultant
will assist the Company by:  (1) assisting with the retention of customers and
key employees; (2) becoming familiar with the Company’s capabilities and
colleagues (e.g., Investment Management Group, Commercial, Business Banking,
Cash Management, and Retail products) and introducing prospective customers to
appropriate Company employees; (3) otherwise initiating referrals for Company
business development officers and relationship managers; (4) visiting centers of
influence to introduce and promote the Company; (5) working with the Company’s
Marketing Department by assisting with programs that support the Company’s
strategic goals and improve its visibility, and by suggesting cost-effective
ways to promote the Company; (6) assisting with customer relationship
management; (7) assisting, if requested, with relations with other banks and
bankers; (8) assisting, if requested, with government relations and relations
with federal and state officials; (9) serving as a community liaison to
represent the Company at events and functions; and, (10) by undertaking such
other duties and responsibilities as may be reasonably required.  To ensure that
the Consultant will have experienced a “separation from service” (as defined in
Treasury Regulation § 1.409A-1(h)) from Peoples Federal Bancshares, Inc. and
Peoples Federal Savings Bank (collectively, the “Prior Service Recipients”), the
Consultant shall not during the term of this Agreement provide services to the
Company or its affiliates in excess of twenty percent of the average level of
bona fide services the Consultant provided to the Prior Service Recipients
during the thirty-six month period preceding the date of this Agreement.

 

2.                                      Consideration.  The Consultant agrees
and acknowledges that the payment he will receive under Section 1.1 of the
Settlement Agreement (as defined below) is good, valuable and sufficient
consideration for the consulting services the Consultant is to render to the
Company pursuant to Section 1 and the Executive’s obligations under Section 5.

 

3.                                      Term of Agreement.  This Agreement is
executed on August 5, 2014 in conjunction with the Consultant’s simultaneous
execution of a Settlement Agreement (the “Settlement Agreement”).  The term of
this Agreement shall begin on the Effective Time of the transactions described
in the Agreement and Plan of Merger dated as of August 5, 2014 and shall

 

1

--------------------------------------------------------------------------------


 

continue in effect until the third anniversary of that date unless earlier
terminated in accordance with this Agreement.

 

4.                                      Termination of Consulting Services.  The
Consultant may terminate his provision of services pursuant to Section 1 of this
Agreement, at will, for any reason or for no reason, upon seven days prior
written notice to the Company.  If the Consultant terminates the consulting
arrangement described in Section 1 of this Agreement, the Company’s obligation
to pay any further compensation for consulting services to the Consultant will
cease.  The Consultant’s Confidentiality, Non-Competition, and Non-Solicitation
obligations set forth below will survive any termination of the consulting
arrangement under this Agreement.  The Company may terminate the Consultant’s
services for cause, solely for any of the following reasons:  violation of the
Consultant’s Confidentiality, Non-Competition, and Non-Solicitation obligations
set forth below, for material nonperformance of consulting duties, or if the
Consultant dies or becomes permanently disabled.  If the Company terminates the
Consultant for cause, the Company’s obligation to pay any further compensation
for consulting services to the Consultant will cease.  If the Company terminates
the consulting arrangement under this Agreement without cause, the compensation
due to the Consultant for consulting services for the remainder of the term
shall become immediately due and payable.

 

5.                                      Confidentiality; Non-Competition; and
Non-Solicitation.

 

(A)                               Confidentiality.  The Consultant acknowledges
that he may have access to, become acquainted with, and obtain non-public
financial information and knowledge relating to the business, financial
condition, methods of operation and other aspects of the Company and its
predecessors in interest, its parent, subsidiaries, and affiliates
(collectively, “Affiliated Companies”) and their customers, employees and
suppliers, some of which is confidential and proprietary (the “Proprietary
Information”).  The Consultant also acknowledges that if he were to disclose the
Proprietary Information to any person not related to the Affiliated Companies or
use the Proprietary Information for his or any other person’s advantage that the
Consultant could substantially detract from the value and business prospects of
the Affiliated Companies.  Accordingly, the Consultant agrees that he will not
disclose Proprietary Information to any person, other than directors, officers,
employees, accountants, lawyers, consultants, advisors, agents, and
representatives of, or other persons related to, the Affiliated Companies on a
need to know basis in the course of carrying out his duties under this
Agreement, except with the prior written approval of the Company, or except as
may be required by law, or pursuant to a subpoena or other validly-issued
administrative, regulatory or judicial process.  The Consultant’s
confidentiality obligations shall survive the termination of this Agreement.

 

(B)                               Remedies.  The Consultant acknowledges and
agrees:

 

(i)                                     that the provisions of this Section are
reasonable and necessary for the protection of the Affiliated Companies, or
their successors and assigns, and

 

(ii)                                  that the remedy at law for any breach by
him of the provisions of this Section will be inadequate and, accordingly, the
Consultant agrees that in the case of any such breach:

 

2

--------------------------------------------------------------------------------


 

(a)                                 the Company, or its successors and assigns,
shall be entitled to injunctive relief in addition to any other remedy it may
have, and

 

(b)                                 the Consultant shall forfeit any future
payments or benefits to which he might be entitled hereunder.

 

(iii)                               that in the event of a breach by the
Consultant of his obligations under Section 5(C), the Consultant shall be
obligated to repay to the Company the portion of the consideration paid under
Section 2 that is in respect of his noncompetition covenant.

 

(C)                               Non-Competition.  For three years from the
Effective Time the Consultant will not accept a Board of Director position with,
become employed in any capacity by, or otherwise act in an advisory capacity to
a financial institution which maintains its headquarters in or otherwise does
business in the Commonwealth of Massachusetts.

 

(D)                               Non-Solicitation.  For three years from the
Effective Time the Consultant will not for any reason:

 

(i)                                     Solicit, divert or take away, directly
or indirectly, any Major Customer of the Affiliated Companies, or their
successors and assigns.  As used herein, “Major Customer” shall mean any
customer of the Affiliated Companies who has maintained an average deposit
balance of at least $100,000 or who has maintained or obtained a credit facility
of at least $100,000 from the Affiliated Companies; or

 

(ii)                                  Directly or indirectly induce or attempt
to influence any employee of the Affiliated Companies, or their successors and
assigns, to terminate his/her employment.

 

(E)                                Enforceability.  The covenants on the part of
the Consultant contained in this Section shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action by the Consultant against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of them.  This Section shall survive until the third
anniversary of the Effective Time, even if this Agreement is terminated before
such date.  The period, geographical area and the scope of the restrictions on
the Consultant set forth herein are divisible so that if any provision of this
Section is found to be invalid, that provision shall be automatically modified
to the extent necessary to make it valid.

 

(F)                                 Jurisdiction.  The Consultant submits to the
exclusive jurisdiction of the courts of Massachusetts and the Federal courts of
the United States of America located in Massachusetts in respect to the
interpretation and enforcement of the provisions of this Section, and waives as
a defense in any action, suit or proceeding for the interpretation or
enforcement of this Section, that the Consultant is not subject thereto or that
such action, suit or proceeding may not be brought or is not maintainable in
said courts or that this Agreement may not be enforced

 

3

--------------------------------------------------------------------------------


 

in or by said courts or that the Consultant’s property is exempt or immune from
execution, that the suit, action or proceeding is brought in an inconvenient
forum, or that venue is improper.

 

6.                                      No Other Limitation Upon Consultant’s
Other Activities.  The Company acknowledges that, except as otherwise expressly
prohibited by this Agreement, the Consultant may provide services to other
companies, nonprofit organizations, persons, or any other entities.  The Company
agrees that Consultant shall not be prevented from continuing to provide
services to anyone who now or in the future may desire Consultant’s services,
except as otherwise expressly prohibited by this Agreement.

 

7.                                      Materials Owned by Company.  Any
compilation of data, work product, and other materials provided or obtained by
the Consultant in rendering services under this Agreement shall be the property
of the Company.

 

8.                                      Entire Agreement.  This Agreement,
together with the Settlement Agreement, expresses the entire agreement between
the Company and the Consultant regarding this matter.  This Agreement can only
be modified with another written agreement signed by both the Company and the
Consultant.  This Agreement shall be binding upon both the Company and the
Consultant and their respective heirs, legal representatives, and successors in
interest.

 

9.                                      Governing Law.  This agreement shall be
interpreted according to the laws of the Commonwealth of Massachusetts.

 

10.                               Independent Contractor.  Both the Consultant
and the Company agree that the relationship created by this agreement is
intended to be that of independent contractor and not that of employee and
employer.  The Consultant is a professional person and not an employee, or agent
of the Company, for any purpose.  The Consultant is responsible for the payment
of any taxes, including without limitation, all federal, state and location
personal and business income taxes, sales and use taxes, other business taxes
and license fees arising out of the activities of the Consultant.  The
Consultant shall not be eligible for or entitled to any of the benefits to which
employees of the Company may be entitled on the account of their employment,
such as worker’s compensation, unemployment compensation, insurance, paid
vacations, paid holidays, pension, profit sharing, Social Security, and other
benefits that may be available.

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

Signed as a Massachusetts instrument, under seal, as of August 5, 2014.

 

THE COMPANY:

 

THE CONSULTANT:

 

 

 

ROCKLAND TRUST COMPANY

 

MAURICE H. SULLIVAN, JR.

 

 

 

 

 

 

By:

/s/ Christopher Oddleifson

 

/s/ Maurice H. Sullivan, Jr.

Name:

Christopher Oddleifson

 

Name: Maurice H. Sullivan, Jr.

Title:

Chief Executive Officer and President

 

 

 

 

 

Its duly authorized representative

 

 

 

--------------------------------------------------------------------------------